DETAILED ACTION
In response to the amendment filed on 06/27/2022, all the amendments to the claims have bene entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunderrajan et al. (“Context-award hypergraph modeling for re-identification and summarization”).
Regarding claim 1, Sunderrajan discloses:
acquiring, by one or more processors, a digital image that captures an environment containing at least a first subject (see fig 3, a first image (i.e., the left image in fig 3) capturing an environment containing a first person);
segmenting, by one or more of the processors, a first portion of the digital image depicting the first subject into a plurality of superpixels (see sections III.A.3-III.A.4 and fig 3, the first person in the first image is segmented into multiple first superpixels);
for each superpixel of the plurality of superpixels:
assigning, by one or more of the processors, a semantic label to the superpixel (see sections III.A.3-III.A.4 and fig 3, the multiple first superpixels are each labeled as top clothing or bottom clothing of the first person),
extracting, by one or more of the processors, features of the superpixel (see sections III.A.3-III.A.4 and fig 3 right image, first features of the first superpixels are extracted), and
determining, by one or more of the processors, a measure of similarity between the features extracted from the superpixel and features extracted from a reference superpixel identified in a reference digital image, wherein the reference superpixel has a reference semantic label that matches the semantic label assigned to the superpixel (see sections III.A.3-III.A.4 and fig 3, determining similarity between the first features extracted from the first superpixels and second features similarly extracted from second superpixels of a second person in a second image (i.e., the right image in fig 3), wherein the second superpixels are labeled as top clothing or bottom clothing of the second person); and
determining, by one or more of the processors, based on the measures of similarity associated with the plurality of superpixels, that the first subject is depicted in the reference image (see section III.A.4, determining, based on the similarity, that the second person in the second image is the same as the first person).
Regarding claim 6, Sunderrajan further discloses wherein at least one of the plurality of superpixels is assigned a semantic label that is associated with clothing worn over human torsos (see rejection of claim 1, top clothing).  
Regarding claim 8, Sunderrajan further discloses wherein at least one of the plurality of superpixels is assigned a semantic label that is associated with clothing worn over human legs (see rejection of claim 1, bottom clothing).
Regarding claims 13 and 15, Sunderrajan discloses everything claimed as applied above (see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderrajan in view of Salamon et al. (“A user-based framework for group re-identification in still images”).
Regarding claim 2, Sunderrajan discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the digital image captures a scene containing a plurality of subjects that includes the first subject, and the method further comprises segmenting the digital image into a plurality of portions that each depicts a different subject of the plurality of subjects (i.e., Sunderrajan discloses, in fig 1(b), that the first person in the first image is segmented by a bounding box, however, does not disclose that the other person in the first image is also segmented by a bounding box).
In a similar field of endeavor of segmenting persons into superpixels for re-identification, Salamon discloses wherein the digital image captures a scene containing a plurality of subjects that includes the first subject, and the method further comprises segmenting the digital image into a plurality of portions that each depicts a different subject of the plurality of subjects (see section III.A-III.B, each of the multiple persons contained in an image is segmented by a bounding box, each bounding box further separated into sub-boxes estimated for a standing pose, prior to analyzing features of superpixels for re-identification in sections III.E-III.F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sunderrajan with Salamon, and 
segment a person by a bounding box prior to analyzing superpixel features for re-identification of the person, as disclosed by Sunderrajan, wherein such bounding box is provided for each of the multiple persons in the same image and further separated into sub-boxes estimating a standing pose, as disclosed by Salamon, for the purpose of achieving group re-identification (see Salamon abstract).
Regarding claim 3, Salamon further discloses wherein the digital image is segmented into the plurality of portions by instance segmenting the plurality of subjects contained in the digital image into a mask (see rejection of claim 2, segmenting each of the multiple persons by a bounding box, wherein each person forms an instance).
Regarding claim 4, Salamon further discloses wherein cuts of the mask are used to separate the mask into discrete sub-masks, wherein each sub-mask corresponds to an individual subject of the plurality of subjects (see rejection of claim 2, each bounding box further separated into sub-boxes).
Regarding claim 5, Salamon further discloses wherein the digital image is segmented into the plurality of portions using pose estimation (see rejection of claim 2, estimated for a standing pose).
Regarding claim 14, Sunderrajan and Salamon disclose everything claimed as applied above (see rejection of claims 2 and 13).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sunderrajan in view of Zhao et al. (“Understanding humans in crowded scenes: deep nested adversarial learning and a new benchmark for multi-human parsing”).
Regarding claim 9, Sunderrajan discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein at least one of the plurality of superpixels is assigned a semantic label that is associated with human hair.
In a similar field of endeavor of segmenting persons into superpixels for re-identification, Zhao discloses wherein at least one of the plurality of superpixels is assigned a semantic label that is associated with human hair (see sections 3.1 and 4 and fig 1 and 6, training to segment an image containing multiple persons, wherein each person is segmented into multiple superpixels, each of the superpixels labeled as top clothing, bottom clothing, face, or hair).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sunderrajan with Zhao, and segment a person into superpixels labeled as top clothing or bottom clothing, as disclosed by Sunderrajan, and further segment to obtain superpixels labeled as hair or face, as disclosed by Zhao, because finer-grained details are more suitable for crowded scenes (see Zhao section 3.2).
Regarding claim 10, Sunderrajan and Zhao disclose everything claimed as applied above (see rejection of claim 9, superpixels labeled as face).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sunderrajan in view of Wang et al. (“A method of pedestrian re-identification based on multiple salience features”).
Regarding claim 12, Sunderrajan discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose the environment comprises a hospital waiting room, a gym, or an airport (i.e., Sunderrajan discloses that the first and second images are surveillance images of the environment, however, does not particularly disclose the type of the environment).
In a similar field of endeavor of segmenting persons into superpixels for re-identification, Wang discloses the environment comprises a hospital waiting room, a gym, or an airport (see section 4.1, a person in a first image is re-identified in a second image based on features extracted from superpixels, wherein such images are airport surveillance images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sunderrajan with Wang, and further provide images from an airport, as disclosed by Wang, for the purpose of providing improved security as needed.

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the above recited references discloses the subject matter recited in claims 7 or 11.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Sunderrajan fails to disclose the subject matter of the claim, specifically because Sunderrajan fails to give semantic labels to superpixels of a pair of digital images for facilitating a measurement of similarity between superpixels of the pair of digital images having the same semantic label.
The examiner respectfully disagrees. The applicant’s claim does not recite anywhere that the given semantic labels of superpixels are for facilitating the measurement of similarity. Rather, according to the broadest reasonable interpretation, the claim recites that the measurement of similarity is somehow determined (“determining, by one or more of the processors, a measure of similarity between the features extracted from the superpixel and features extracted from a reference superpixel identified in a reference digital image”), and that the semantic labels given to the superpixels happen to match (“wherein the reference superpixel has a reference semantic label that matches the semantic label assigned to the superpixel”). The applicant’s claim does not recite anywhere that the given semantic labels of superpixels are for facilitating the measurement of similarity.
Since Sunderrajan discloses that a measure of similarity between features extracted from a superpixels of a pair of images is determined, and that the pair of superpixels from a pair of images have matching semantic labels given, Sunderrajan reads on the broadest reasonable interpretation of the claim. Similar reasons apply to claims 13 and 15.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668